NOTE:   This order is nonprecedential.

  Wntteb ~tate5 ~ourt of ~peaI5
      for tbe jfeberaI ~trtutt

  NOVO NORDISK A1S AND NOVO NORDISK INC.,
                  Plaintiffs-Appellants,
                            v.
 CARACO PHARMACEUTICAL LABORATORIES,
LTD. AND SUN PHARMACEUTICAL INDUSTRIES,
                  LTD.,
                  Defendants-Appellees.


                        2011-1223


   Appeal from the United States District Court for the
Eastern District of Michigan in case no. 05-C~-40188,
Judge Avern Cohn.




  NOVO NORDISK INC. AND NOVO NORDISK A1S,
                  Plaintiffs-Appellants,
                            v.
         PADDOCK LABORATORIES, INC.,
                   Defendant-Appellee.
NOVO NORDISK V. PADDOCK LABS                                  2


                        2012-1031


   Appeal from the United States District Court for the
District of Minnesota in case no. 10-CV-2199, Judge
Donovan W. Frank.


                      ON MOTION


                        ORDER
   Novo Nordisk et al. submit responses and motions
concerning how these cases should proceed.
     Upon consideration thereof,
     IT Is ORDERED THAT:
    (1) The motions are granted to the extent that the
stays of the briefing schedules are lifted in the two above-
captioned appeals. The appellant's opening brief in each
appeal is due within 40 days of the date of filing of this
order.
    (2) Appeal 2011-1223 and 2012-1031 will be treated
as companion cases, i.e., they will be argued consecutively
before the same merits panel.
                                    FOR THE COURT
     AUG 15 2012                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Daniel G. Brown, Esq.
    James F. Hurst, Esq.
    Mark A. Perry, Esq.
s8
                                                 eouJtan~PEAlS
                                             u.s.mE FEDERAL CIRCUITFOR
                                                  AUG 15 2012
                                                     JAN HORBALY
                                                        CLERK